Title: [Draft Resolves Concerning the Secret Committee of Correspondence and a Plan of Confederation, February? 1776.]
From: Adams, John
To: 


       Resolved that the Committee of Secret Correspondence be directed to lay their Letters before this Congress.
       Resolved that  be a Committee to prepare a Draught of firm Confederation, to be reported as soon as may be to this Congress, to be considered and digested and recommended to the several Assemblies and Conventions of these united Colonies, to be by them adopted, ratified and confirmed.
      